Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the initial office action based on the application filed on February 25th, 2021, which claims 1-24 are presented for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status of Claims
Claims 1-24 are pending in the application and have been examined below, of which, claims 1, 9, and 17 are presented in independent form.


Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via
internet e-mail to any Internet correspondence which contains information subject to the
confidentiality requirement as set forth in 35 U3.0. 122, such as proposed Examiner’s
Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64
PR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner
(e.g. proposed Examiner’s Amendments), the Applicant must place a written
authorization in the record. Applicant may authorize electronic and email communication
by the Examiner via PTO Automated Interview Request web service. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AER) at http://www.uspto.gov/interviewpractice.

Information Disclosure Statement
The information disclosure statements filed on November 9th, 2021 comply with the provisions of 37 CFR 1.97, 1.98, except documents 2 and 3 under the Non-Patent Literature Documents section, which do not have dates. The complied IDS have been placed in the application file and the information referred to therein has been considered as to the merits. 

Claim Objections
Claims 1, 9, 12-14, 17, and 20-22 are objected to because of the following informalities: 
Claims 1, 9, and 17 recite the limitation “andexecuting …” in lines 8, 10, and 9, respectively, which contains a typographical error.  
Claim 12 recites the limitation “The computer-implement method of claim 11…” in line 1, which contains a typographical error since claim 12 is a dependent of an apparatus set of claims.
Claim 13 recites the limitation “The computer-implement method of claim 12…” in line 1, which contains a typographical error since claim 12 is a dependent of an apparatus set of claims.
Claim 14 recites the limitation “The computer-implement method of claim 13…” in line 1, which contains a typographical error since claim 12 is a dependent of an apparatus set of claims.
Claim 20 recites the limitation “The computer-implement method of claim 19…” in line 1, which contains a typographical error since claim 20 is a dependent of a media set of claims.
Claim 21 recites the limitation “The computer-implement method of claim 20…” in line 1, which contains a typographical error since claim 20 is a dependent of a media set of claims.
Claim 22 recites the limitation “The computer-implement method of claim 21…” in line 1, which contains a typographical error since claim 20 is a dependent of a media set of claims.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 17 recites “One or more tangible processor-readable media …” and the Specification pages 11-13, paragraphs [0069] – [0074] discloses “The term ‘storage media’ as used herein refers to any non-transitory media that store data and/or instructions that cause a machine to operation in a specific fashion. Such storage media may include non-volatile media and/or volatile media…Storage media is distinct from but may be used in conjunction with transmission media … Transmission media can also take the form of acoustic or light waves, such as those generated during radio-wave and infra-red data communication. Various forms of media may be involved in carrying one or more sequences of one or more instructions to the processor 604 for execution … (non-statutory)” (Emphasis added).  The broadest reasonable interpretation of a claim drawn to a tangible processor-readable media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. As such, the claim is not limited to statutory subject matter and is therefore non-statutory. The examiner respectfully suggests that the claims be amended such as “One or more non-transitory storage device …” to limit the claims to statutory medium under 35 USC 101; (emphasis added).
Claims 18-24 do not overcome the deficiency as noted above; therefore, they are also rejected as non-statutory subject matter.

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhao et al. (US Publication No. 2019/0197754 – hereinafter, Zhao) in view of Voorhees et al. (US Publication No. 2017/0109933 – hereinafter, Voorhees).
Regarding claim 1:
Zhao discloses a computer-implemented method for processing computer code to animate a control rig, the method comprising: 
receiving a first editable code set including animation logic specifying how at least one animation control influences a skeletal hierarchy associated with the control rig (FIG. 2 and associated text, such as, “Operation S202: Receive an animation code that is sent by a server and is written in a script language, the animation code including a logic script and a script of animation description…The animation logic generally refers to control logic related to services, including a timing of triggering control of the animation, and control logic of a lifecycle of the animation. The lifecycle of the animation includes creation, pause and recycle of the animation, and callbacks of start of execution and end of execution of the animation” (See paras [0086] – [0090])); 
in response to a first signal, executing the first editable code set (“The script is pieces of text commands, which can be seen (such as can be opened and edited using a notepad). When the script is executed, an interpreter of a system translates the pieces of text commands into machine-recognizable instructions, and executes the machine-recognizable instructions according to a program order.” (See para [0091])) [[by using a first code processing path that provides a slower start to a faster execution]]; and 
But, Zhao does not explicitly teach:
executing the first editable code set by using a first code processing path that provides a slower start to a faster execution;
in response to a second signal, processing the first editable code set into a second editable code set, and executing the second editable code set 3by using a second code processing path that provides a faster start to a slower execution relative to the first code processing path.
However, Voorhees discloses:
executing the first editable code set by using a first code processing path that provides a slower start to a faster execution (FIG. 3a and associated text, such as, “For animation, the (modified) code (306) is fed to compiler (308), with the resultant executable program being fed data while executing in the VM to provide program output which in turn is fed to a mapping program (319) which takes additional input from the tree (314) to animate the graphical representation in the virtual graphical environment (316), and respond to user input from within the environment (316) by passing control back to the compiler (308).” (See para [0087]). FIG. 3C and associated text, such as, “In one embodiment, compiled program X (352) represents a compiled computer program, for example and without limitation, one written in one or more of the following: Java, Scala, Clojure, C#, Objective-C, and C++. Compiled program X (352) is compiled into a file directory containing classfiles that are ready to execute on the one or more of the following: JVM, and CLR, or any combination of compiled code and virtual machine.” (See para [0096]));
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Voorhees into the teachings of Zhao because that would have provided an advantage of the parser and compiler architecture approach is the isolation provided by using separate tools such as ANTLR and the compiler, reducing the dependencies of an integrated solution at the possible expense of portability and performance as suggested by Voorhees (See par. [0088]).
in response to a second signal, processing the first editable code set into a second editable code set, and executing the second editable code set by using a second code processing path that provides a faster start to a slower execution relative to the first code processing path (FIG. 3C and associated text, such as, “In one embodiment, the compiled program X (352) bytecode is used by code interpreter graphical representation program (360). In one embodiment, the graphical representation program (360) is run and executed in a game/render engine designed for rendering graphical that enables the ‘Compiled Program X’ code to be interpreted into a static structure” (See para [0097])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Voorhees into the teachings of Zhao because that would have provided code interpreter architecture that is less reliant upon third party tools and can thus give higher performance with high reliability. Also, an advantage of using a technique to extract bytecode is speed where there is no injection of “out” or other output statements in the code which tends to drag down performance as suggested by Voorhees (See par. [0095]).

Regarding claim 2:
The rejection of claim 1 is incorporated, but Zhao does not explicitly teach:
inserting at least one marker into the second editable code set to identify at least one portion of the second editable code set that correlates to at least one portion of the first editable code set.
However, Voorhees further discloses:
inserting at least one marker into the second editable code set to identify at least one portion of the second editable code set that correlates to at least one portion of the first editable code set (FIG. 6B and associated text, such as, “At 652, a debugger is used to monitor the creation and destruction of objects by the VM…In the event a field is a reference to another object, a graphical analogue of the reference is rendered and denoted graphically, for example, using a graph edge and/or elevation.” (See para [0124])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Voorhees into the teachings of Zhao because that would have provided a debugger is used to monitor the creation and destruction of objects by the VM as suggested by Voorhees (See para [0124]).

Regarding claim 3:
The rejection of claim 1 is incorporated, but Zhao does not explicitly teach:
analyzing at least a part of the second editable code set for possible modifications to the second editable code set.
However, Voorhees further discloses:
analyzing at least a part of the second editable code set for possible modifications to the second editable code set (FIG. 3C and associated text, such as, “In one embodiment, an analysis program (362) within the code interpreter graphical representation program (360) contains at least two algorithms: A Structural algorithm for interpreting the static layout of all of the compiled program X code, and a Dependency algorithm for the dependency analysis using force directed graphs. The graphical representation program (360) includes the virtual graphical environment (316) configured to render static code, show dependency trees using the FDGs, and animate the code as it is running on an external VM.” (See para [0098])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Voorhees into the teachings of Zhao because that would have provided a debugger is used to monitor the creation and destruction of objects by the VM as suggested by Voorhees (See para [0124]).

Regarding claim 4:
The rejection of claim 3 is incorporated, but Zhao does not explicitly teach:
one or more of: highlighting on a display at least some of the second editable code set requiring possible modification, highlighting on a display at least some of the second editable code set requiring possible modification and at least one suggested modification, and modifying at least some of the second editable code set to include at least one suggested modification.
However, Voorhees further discloses:
one or more of: highlighting on a display at least some of the second editable code set requiring possible modification, highlighting on a display at least some of the second editable code set requiring possible modification and at least one suggested modification, and modifying at least some of the second editable code set to include at least one suggested modification (“the graphical representation data includes information about a plurality of versions of the code and differences between versions are visually indicated (e.g., new/modified nodes and associated edges are colored in a different color).” (See para [0056]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Voorhees into the teachings of Zhao because that would have provided a debugger is used to monitor the creation and destruction of objects by the VM as suggested by Voorhees (See para [0124]).

Regarding claim 5:
The rejection of claim 4 is incorporated, but Zhao does not explicitly teach:
processing the first editable code set into an editable set of UI objects by a logic editing module within the first code processing path.
However, Voorhees further discloses:
processing the first editable code set into an editable set of UI objects by a logic editing module within the first code processing path (“When a user modifies a state of the graphical representation (e.g., user interacts with a node/object of the graphical representation), this modification may be indicated to server (102) by a client of the user that modified the state and an updated graphical representation is provided to all of the clients to allow other users to visualize the state change.” (See para [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Voorhees into the teachings of Zhao because that would have provided a debugger is used to monitor the creation and destruction of objects by the VM as suggested by Voorhees (See para [0124]).

Regarding claim 6:
The rejection of claim 5 is incorporated, but Zhao does not explicitly teach:
generating a visual mapping of the UI objects to associated portions of the first editable code set.
However, Voorhees further discloses:
 generating a visual mapping of the UI objects to associated portions of the first editable code set (“When a user modifies a state of the graphical representation (e.g., user interacts with a node/object of the graphical representation), this modification may be indicated to server (102) by a client of the user that modified the state and an updated graphical representation is provided to all of the clients to allow other users to visualize the state change.” (See para [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Voorhees into the teachings of Zhao because that would have provided a debugger is used to monitor the creation and destruction of objects by the VM as suggested by Voorhees (See para [0124]).

Regarding claim 7:
The rejection of claim 1 is incorporated, but Zhao does not explicitly teach:
wherein the first code processing path includes compilation and linking.
However, Voorhees further discloses:
wherein the first code processing path includes compilation and linking (FIG. 3a and associated text, such as, “For animation, the (modified) code (306) is fed to compiler (308), with the resultant executable program being fed data while executing in the VM to provide program output which in turn is fed to a mapping program (319) which takes additional input from the tree (314) to animate the graphical representation in the virtual graphical environment (316), and respond to user input from within the environment (316) by passing control back to the compiler (308).” (See para [0087])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Voorhees into the teachings of Zhao because that would have provided an advantage of the parser and compiler architecture approach is the isolation provided by using separate tools such as ANTLR and the compiler, reducing the dependencies of an integrated solution at the possible expense of portability and performance as suggested by Voorhees (See par. [0088]).

Regarding claim 8:
The rejection of claim 1 is incorporated, but Zhao does not explicitly teach:
wherein the second code processing path includes interpretation.
However, Voorhees further discloses:
wherein the second code processing path includes interpretation (FIG. 3C and associated text, such as, “In one embodiment, the compiled program X (352) bytecode is used by code interpreter graphical representation program (360). In one embodiment, the graphical representation program (360) is run and executed in a game/render engine designed for rendering graphical that enables the ‘Compiled Program X’ code to be interpreted into a static structure” (See para [0097])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Voorhees into the teachings of Zhao because that would have provided code interpreter architecture that is less reliant upon third party tools and can thus give higher performance with high reliability. Also, an advantage of using a technique to extract bytecode is speed where there is no injection of “out” or other output statements in the code which tends to drag down performance as suggested by Voorhees (See par. [0095]).

Regarding claim 9:
This is a apparatus version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.

	Regarding claim 10:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.

Regarding claim 11:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.

Regarding claim 12:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.

Regarding claim 13:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5, and is therefore rejected under similar rationale.

Regarding claim 14:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 6, and is therefore rejected under similar rationale.

Regarding claim 15:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 7, and is therefore rejected under similar rationale.

Regarding claim 16:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 8, and is therefore rejected under similar rationale.

Regarding claim 17:
This is a tangible processor-readable media version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 therefore rejected under similar rationale.

Regarding claim 18:
The rejection of base claim 17 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.

Regarding claim 19:
The rejection of base claim 17 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.

Regarding claim 20:
The rejection of base claim 17 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.

Regarding claim 21:
The rejection of base claim 17 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5, and is therefore rejected under similar rationale.

Regarding claim 22:
The rejection of base claim 17 is incorporated. All the limitations of this claim have been noted in the rejection of claim 6, and is therefore rejected under similar rationale.

Regarding claim 23:
The rejection of base claim 17 is incorporated. All the limitations of this claim have been noted in the rejection of claim 7, and is therefore rejected under similar rationale.

Regarding claim 24:
The rejection of base claim 17 is incorporated. All the limitations of this claim have been noted in the rejection of claim 8, and is therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zeeshan Bhati et al. (Analysis of Design Principles and Requirements for Procedural Rigging of Bipeds and Quadrupeds Characters with Custom Manipulators for Animation, 2015) discloses  an automated rigging system for quadruped characters with custom controls and manipulators for animation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        August 25th, 2022/1